Title: To Thomas Jefferson from William Short, 29 May 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 29. 1787

I recieved yesterday evening your favor of the 21st. from the canal of Languedoc and in consequence of the route which you trace I send this to L’Orient to the care of the American Agent there. I percieve by your letter that mine of the 8th. must necessarily have missed you at Aix. I hope that of the 14th. sent to the care of Mr. Bondfield at Bordeaux, and that of the 21st. sent to Nantes post restante, have been more fortunate. I see also that you must have been too late to have found Smith at Bordeaux.
Your several letters have pushed forth a germ that has been long existing in my breast and made me determine I think unchangeably on a tour through France and Italy. Your letter of yesterday makes me hope there will be no obstacle in the only circumstance which could be one. I mean your leave of absence from Paris during a sufficient time for that purpose. I should desire much a companion for several reasons. The only possible  objection to him you propose arises from the idea with which his name inspires me, of the impossibility of his conforming to so oeconomical a plan as I should propose. However prudent his determinations might be I should have little faith in his perseverance. The season that would be most agreeable to me is also different from that you mention. The plan I have thought of would be to set out from Paris in the winter, push forward in a right line to the southermost point of my journey and from thence return gradually to Paris cum prima hirundine. I am far from supposing the winter more agreeable than the spring for travelling, but my plan has the advantage of absence from Paris during a part of the winter, which is so much clear gain.—I saw M. de Pio yesterday evening and the Abbé s this morning. I discharged your commissions to them all, and they are all very thankful for your remembrance. I saw also the Marquis de la fayette yesterday morning but it was before recieving your letter. His stay is at present at Paris, the assembly having risen on the 25th. The prospects of the present moment are certainly still very flattering. The Archbishop has at length many calumniators. They think his principles are changed since his coming into the ministry. The Marquis de la f—— says it is not true and I believe him.—Nothing as yet done for Mr. de Calonne’s letter to you, the delay unaccountable except on the principle of the multiplicity and importance of the affairs of the present moment. However I have no doubt matters will be put right by time.—Mr. Grand wrote you a letter last week and sent it to Bordeaux to the care of his correspondent there. I think from the view of your march that you will necessarily have recieved it there. It will give you I believe an unexpected view of the funds of Congress here. It affects me the more particularly at present, because, having recieved remittances some time ago from America, and having, as I supposed, in Mr. Grand’s hands one years salary with which I had not meddled, it happened that an increase of wealth, as is generally the case, brought with it an increase of avarice. I determined therefore to blend together my late remittances from America and the year’s salary in arrear, and place the whole with Mr. Grand who was to employ it so as to derive a considerable interest. I purposed making use of the salary as it should become due in future for my future support, leaving the rest to grow in Mr. Grand’s hands. Before we perfected this plan he discovered the state of the American funds to be what he states them to you, so away went my scheme of becoming rich for that moment; yet I hope I shall not be obliged to abandon it altogether.

The Packet in which Franks and Banister sailed, has returned and the letters it brought arrived here yesterday together with New-York Papers as late as the 24th. of April. There are four letters for you two of which are public. From the papers I collect that New York has passed an act confirming the independance of Vermont, and has also named commissioners for the convention in Philadelphia. At the election for Governor of Massachusetts, Mr. Hancock had a small majority above Mr. Bowdoin in Boston. How the election has been in the other parts of the state does not appear.—Congress have diminished all the salaries of their officers in America, the President inclusive.—Rhode Island seems at present under an administration that does it no honor—however although by no means foederally disposed, I do not observe that they have made any change in their grant of the impost to Congress. Petit desires me to mention to you that it would be well for you whilst at L’Orient to purchase three or four dozen of china plates. He has some time ago planted corn, but not so much as you seem to desire. He says it is too late to plant the grain at present and therefore intends filling up the deficiency by plants which he will purchase, and thus gain the time lost.
Barrois has sent me word that he cannot part with the plate before the last of this week. I do not think it certain that he will do it even then. Should he delay would you chuse that I should insist on having it to forward to Stockdale?
I am ashamed to tell you, but it is true, that Blackden is still in Paris. I was persuaded from what I knew of his circumstances that he would not remain longer than the day he fixed, but I was decieved. He has still your letter for Mr. Jay. What shall I do with it? The English ship bound to Alexandria of which Limosin wrote to me is probably gone before this. I am out of all patience with Blackden. I think it is the last time he will decieve me.
In consequence of your desire the letters which arrive are detained here for you, except one from Miss Jefferson which I inclose you, because I am persuaded of the pleasure it will give you to hear from her. It was written before the reciept of that which came inclosed to me for her yesterday, and which I sent her immediately on opening my letter. Petit who saw her tells me she was perfectly well. Be assured my dear Sir of the sentiments of the most sincere attachment with which I am your friend & servant,

W Short

